

116 HR 6881 IH: Emergency Broadband Connections Act of 2020
U.S. House of Representatives
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6881IN THE HOUSE OF REPRESENTATIVESMay 14, 2020Mr. Veasey introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide a benefit for broadband service during emergency periods relating to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Emergency Broadband Connections Act of 2020. 2.Benefit for broadband service during emergency periods relating to COVID–19(a)Promulgation of regulations requiredNot later than 7 days after the date of the enactment of this Act, the Commission shall promulgate regulations implementing this section.(b)RequirementsThe regulations promulgated pursuant to subsection (a) shall establish the following:(1)Emergency broadband benefitDuring an emergency period, a provider shall provide an eligible household with an internet service offering, upon request by a member of such household. Such provider shall discount the price charged to such household for such internet service offering in an amount equal to the emergency broadband benefit for such household.(2)Verification of eligibilityTo verify whether a household is an eligible household, a provider shall either—(A)use the National Lifeline Eligibility Verifier; or(B)rely upon an alternative verification process of the provider, if the Commission finds such process to be sufficient to avoid waste, fraud, and abuse.(3)Use of national lifeline eligibility verifierThe Commission shall—(A)expedite the ability of all providers to access the National Lifeline Eligibility Verifier for purposes of determining whether a household is an eligible household; and(B)ensure that the National Lifeline Eligibility Verifier approves an eligible household to receive the emergency broadband benefit not later than two days after the date of the submission of information necessary to determine if such household is an eligible household.(4)Extension of emergency periodAn emergency period may be extended within a State or any portion thereof if the State, or in the case of Tribal land, a Tribal government, provides written, public notice to the Commission stipulating that an extension is necessary in furtherance of the recovery related to COVID–19. The Commission shall, within 48 hours after receiving such notice, post the notice on the public website of the Commission.(5)ReimbursementFrom the Emergency Broadband Connectivity Fund established in subsection (h), the Commission shall reimburse a provider in an amount equal to the emergency broadband benefit with respect to an eligible household that receives such benefit from such provider.(6)Reimbursement for connected deviceA provider that, in addition to providing the emergency broadband benefit to an eligible household, supplies such household with a connected device may be reimbursed up to $100 from the Emergency Broadband Connectivity Fund established in subsection (h) for such connected device, if the charge to such eligible household is more than $10 but less than $50 for such connected device, except that a provider may receive reimbursement for no more than one connected device per eligible household.(7)No retroactive reimbursementA provider may not receive a reimbursement from the Emergency Broadband Connectivity Fund for providing an internet service offering discounted by the emergency broadband benefit, or for supplying a connected device, that was provided or supplied (as the case may be) before the date of the enactment of this Act.(8)Certification requiredTo receive a reimbursement under paragraph (5) or (6), a provider shall certify to the Commission the following:(A)That the amount for which the provider is seeking reimbursement from the Emergency Broadband Connectivity Fund for an internet service offering to an eligible household is not more than the normal rate.(B)That each eligible household for which a provider is seeking reimbursement for providing an internet service offering discounted by the emergency broadband benefit—(i)has not been and will not be charged—(I)for such offering, if the normal rate for such offering is less than or equal to the amount of the emergency broadband benefit for such household; or(II)more for such offering than the difference between the normal rate for such offering and the amount of the emergency broadband benefit for such household;(ii)will not be required to pay an early termination fee if such eligible household elects to enter into a contract to receive such internet service offering if such household later terminates such contract; and(iii)was not subject to a mandatory waiting period for such internet service offering based on having previously received broadband internet access service from such provider.(C)A description of the process used by the provider to verify that a household is an eligible household, if the provider elects an alternative verification process under paragraph (2)(B), and that such verification process was designed to avoid waste, fraud, and abuse.(9)Audit requirementsThe Commission shall adopt audit requirements to ensure that providers are in compliance with the requirements of this section and to prevent waste, fraud, and abuse in the emergency broadband benefit program established under this section.(c)Eligible providersNotwithstanding subsection (e) of this section, the Commission shall provide a reimbursement to a provider under this section without requiring such provider to be designated as an eligible telecommunications carrier under section 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)).(d)Rule of constructionNothing in this section shall affect the collection, distribution, or administration of the Lifeline Assistance Program governed by the rules set forth in subpart E of part 54 of title 47, Code of Federal Regulations (or any successor regulation).(e)Part 54 regulationsNothing in this section shall be construed to prevent the Commission from providing that the regulations in part 54 of title 47, Code of Federal Regulations (or any successor regulation), shall apply in whole or in part to support provided under the regulations required by subsection (a), shall not apply in whole or in part to such support, or shall be modified in whole or in part for purposes of application to such support.(f)EnforcementA violation of this section or a regulation promulgated under this section, including the knowing or reckless denial of an internet service offering discounted by the emergency broadband benefit to an eligible household that requests such an offering, shall be treated as a violation of the Communications Act of 1934 (47 U.S.C. 151 et seq.) or a regulation promulgated under such Act. The Commission shall enforce this section and the regulations promulgated under this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Communications Act of 1934 were incorporated into and made a part of this section.(g)Exemptions(1)Notice and comment rulemaking requirementsSection 553 of title 5, United States Code, shall not apply to a regulation promulgated under subsection (a) or a rulemaking to promulgate such a regulation.(2)Paperwork reduction act requirementsA collection of information conducted or sponsored under the regulations required by subsection (a) shall not constitute a collection of information for the purposes of subchapter I of chapter 35 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act).(h)Emergency broadband connectivity fund(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Emergency Broadband Connectivity Fund.(2)Authorization of appropriationsThere is authorized to be appropriated to the Emergency Broadband Connectivity Fund $8,800,000,000 for fiscal year 2020, to remain available through fiscal year 2021.(3)Use of fundsAmounts in the Emergency Broadband Connectivity Fund shall be available to the Commission for reimbursements to providers under the regulations required by subsection (a).(4)Relationship to universal service contributionsReimbursements provided under the regulations required by subsection (a) shall be provided from amounts made available under this subsection and not from contributions under section 254(d) of the Communications Act of 1934 (47 U.S.C. 254(d)), except the Commission may use such contributions if needed to offset expenses associated with the reliance on the National Lifeline Eligibility Verifier to determine eligibility of households to receive the emergency broadband benefit.(i)DefinitionsIn this section:(1)Broadband internet access serviceThe term broadband internet access service has the meaning given such term in section 8.1(b) of title 47, Code of Federal Regulations (or any successor regulation).(2)Connected deviceThe term connected device means a laptop or desktop computer or a tablet.(3)Eligible householdThe term eligible household means, regardless of whether the household or any member of the household receives support under subpart E of part 54 of title 47, Code of Federal Regulations (or any successor regulation), and regardless of whether any member of the household has any past or present arrearages with a provider, a household in which—(A)at least one member of the household meets the qualifications in subsection (a) or (b) of section 54.409 of title 47, Code of Federal Regulations (or any successor regulation);(B)at least one member of the household has applied for and been approved to receive benefits under the free and reduced price lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773); or(C)at least one member of the household has experienced a substantial loss of income since February 29, 2020, documented by layoff or furlough notice, application for unemployment insurance benefits, or similar documentation.(4)Emergency broadband benefitThe term emergency broadband benefit means a monthly discount for an eligible household applied to the normal rate for an internet service offering, in an amount equal to such rate, but not more than $50, or, if an internet service offering is provided to an eligible household on Tribal land, not more than $75.(5)Emergency periodThe term emergency period means a period that—(A)begins on the date of a determination by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) that a public health emergency exists as a result of COVID–19; and(B)ends on the date that is 6 months after the date on which such determination (including any renewal thereof) terminates, except as such period may be extended under subsection (b)(4).(6)Internet service offeringThe term internet service offering means, with respect to a provider, broadband internet access service provided by such provider to a household, offered in the same manner, and on the same terms, as described in any of such provider’s advertisements for broadband internet access service to such household, as on May 1, 2020.(7)Normal rateThe term normal rate means, with respect to an internet service offering by a provider, the advertised monthly retail rate, as of May 1, 2020, including any applicable promotions and excluding any taxes or other governmental fees.(8)ProviderThe term provider means a provider of broadband internet access service.3.Enhanced Lifeline benefits during emergency periods(a)Enhanced minimum service standards for lifeline benefits during emergency periodsDuring an emergency period—(1)the minimum service standard for Lifeline supported mobile voice service shall provide an unlimited number of minutes per month;(2)the minimum service standard for Lifeline supported mobile data service shall provide an unlimited data allowance each month and 4G speeds, where available; and(3)the Basic Support Amount and Tribal Lands Support Amount, as described in section 54.403 of title 47, Code of Federal Regulations (or any successor regulation), shall be increased by an amount necessary, as determined by the Commission, to offset any incremental increase in cost associated with the requirements in paragraphs (1) and (2).(b)Extension of emergency periodAn emergency period may be extended within a State or any portion thereof for a maximum of six months, if the State, or in the case of Tribal land, a Tribal government, provides written, public notice to the Commission stipulating that an extension is necessary in furtherance of the recovery related to COVID–19. The Commission shall, within 48 hours after receiving such notice, post the notice on the public website of the Commission.(c)RegulationsThe Commission shall adopt, on an expedited basis, any regulations needed to carry out this section.(d)Emergency period definedIn this section, the term emergency period means a period that—(1)begins on the date of a determination by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) that a public health emergency exists as a result of COVID–19; and(2)ends on the date that is 6 months after the date on which such determination (including any renewal thereof) terminates, except as such period may be extended under subsection (b).4.Grants to States to strengthen National Lifeline Eligibility Verifier(a)In generalFrom amounts appropriated under subsection (d), the Commission shall, not later than 7 days after the date of the enactment of this Act, make a grant to each State, in an amount in proportion to the population of such State, for the purpose of connecting the database used by such State for purposes of the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) to the National Lifeline Eligibility Verifier, so that the receipt by a household of benefits under such program is reflected in the National Lifeline Eligibility Verifier.(b)Disbursement of grant fundsFunds under each grant made under subsection (a) shall be disbursed to the State receiving such grant not later than 7 days after the date of the enactment of this Act.(c)Certification to CongressNot later than 21 days after the date of the enactment of this Act, the Commission shall certify to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate that the grants required by subsection (a) have been made and that funds have been disbursed as required by subsection (b).(d)Authorization of appropriationsThere is authorized to be appropriated $200,000,000 to carry out this section for fiscal year 2020, to remain available through fiscal year 2021.5.DefinitionsIn this Act:(1)CommissionThe term Commission means the Federal Communications Commission.(2)National lifeline eligibility verifierThe term National Lifeline Eligibility Verifier has the meaning given such term in section 54.400 of title 47, Code of Federal Regulations (or any successor regulation).(3)StateThe term State has the meaning given such term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).